﻿ I should like first of all to extend my warmest congratulations to you, Sir, on your election to the presidency of the thirty-fourth session of the General Assembly. Your election is a tribute paid to you personally and to your friendly, struggling country. In all your efforts exerted at the United Nations you have always embodied the spirit of the United Republic of Tanzania, which is struggling, under the wise, experienced and determined leadership of its friendly President, Julius Nyerere, for the benefit of Africa and the whole world. The assumption of the leadership of this Assembly by Africa today has very deep meaning of which no one is ignorant. Africa has recently begun with determination, awareness and courage to put its efforts, experience and hopes at the service of mankind for its benefit.
3.	I thank your predecessor, a true son of Latin America, who led the General Assembly last year with competence and dedication. Latin America has contributed with enthusiasm and wisdom to the work and successes of the United Nations from its inception; and it will continue to do so, increasing day by day the role of Latin America in our new contemporary world.
4.	I could not fail to praise the efforts of the Secretary- General of the United Nations, Mr. Kurt Waldheim, who bears his great responsibilities with patience, courage and impartiality while working for international peace and co-operation and for the solution of humanitarian causes.
5.	The last time I spoke from this rostrum the world situation and the situation in my own country were very different from what they are now. It was on 26 June 1967, when the Arab nation was tending its wounds and attempting to absorb the shock of the Israeli expansionist campaign which had thrust Israel's armed forces across the borders in every direction. The Israeli forces had just occupied the Syrian Golan Heights and the Egyptian Sinai, as well as Palestinian Gaza and the West Bank—the heart of Palestine and the secure and stable habitat of the largest concentration of Palestinians. They had occupied Arab Jerusalem, so dear to the hearts and minds of hundreds of millions of Moslems and believers around the world. In one fell swoop, they had shattered the city's security, violated its sanctity and annexed its people, its land and, indeed, its history, to the body politic of Israel.
6.	At that time I carried to this international body— which, after all, is the world's conscience—a message from a brave people that had borne the brunt of the pain and shock in the wake of the aggression and occupation carried out so blatantly against them. I told you then that this same people, which had stood in the face of aggression on behalf of the Arab nation and in defence of its rights and principles, was a valiant and steadfast breed which would cope with suffering but would not compromise its principles. I said then that we would stand fast until the entire world community came around to comprehending our just cause, at which time it would stand by us and enforce a just and honourable peace based on the principles of the Charter of the United Nations and rooted in the requirements of international justice.
7.	The United Nations, then, was still groping for maturity, independence and comprehensive membership. There was then a sector of world opinion which still believed that Israel sought security, not hegemony or expansion. The then independent nations of the third world, the opponents of racism and colonialism in all their forms, had not yet achieved their present cohesion. Nor had the ideas, aspirations and new values of the third world emerged with the insistent voice within this world body that they have today.
8.	The world had not yet experienced Israel's intransigence, its determination to block all avenues to a just peace, or its increasingly open declarations of its ambitions to annex occupied Arab lands. The world's conscience had not yet been aroused to the reality that Israel's Zionist racism was of the same coin as the racism of the minorities of southern Africa. Nor had it come to realize that it belonged to the same stuff which made the colonial wars in Angola, Mozambique and Guinea-Bissau and lies behind the present strife in Zimbabwe and Namibia.
9.	We in Jordan, together with our Palestinian brethren and the rest of the Arab nation, have suffered for many years from a lack of understanding or appreciation by the world community of our just cause. But we now take solace in the fact that the world of today is not the world of 1967. There have been dramatic changes during the last decade. Angola, Mozambique and Guinea-Bissau are now liberated. The colonial institution—a vestige of the nineteenth century—has collapsed in Africa and elsewhere. United Nations membership has been extended to include almost every country around the globe, affording a proper representation of the interests and principles of the majority of the nations of the world.
10.	The non-aligned countries, together with the rest of the third world, have succeeded in placing the United Nations in an adversary relationship to colonialism, racism and foreign domination of whatever kind. The values governing international relations have thus shifted in favour of the overwhelming majority of nations and have moved towards greater international equality.
11.	There is a growing international conviction, even among the industrially and technologically advanced nations, that the world must rectify existing economic relationships and seek a new pattern of international economic interaction based on equity, co-operation and equal opportunity. Concepts of the new international economic order are gaining acceptance on the part of the majority of nations and are viewed with respect even by the minority which still approaches them with varying degrees of reservation.
12.	This is indeed a different world from that of 1967, when Israel could perpetrate its tragic occupation of surrounding Arab lands and impose on the Palestinian people yet another round of pain and suffering.
13.	Jordan, together with the entire Arab nation, welcomes these far-reaching developments in international life. We in Jordan have always supported the movements towards positive change which inevitably leads the world towards broader horizons of liberty, prosperity and self-realization.
14.	Every day, the world moves closer towards the new values. My country's active participation in this movement is prompted by several factors. As part of the third world, as an Arab country and as one of the non-aligned countries, Jordan seeks renewal and progress, be it economic, social, cultural or political. As an Arab country it has an unquestioned obligation to Arab history, to Arab unity, to the ultimate triumph of the Arab struggle for liberty and progress and to the Arab future. Jordan has also been inextricably linked to the sufferings and aspirations of the Palestinian Arabs, whose recent history is a living symbol of the just struggle of all nations against colonialism, racism and oppressive foreign rule and whose aspirations are a true reflection of the desire of the entire Arab nation for stability, security, a just peace and continued progress.
15.	Jordan is for world peace, without which the world cannot hope for stability, prosperity or a better standard of living for all nations. For this reason, we stand against international tension and the cold-war mentality, not to say the cold war. We are for complete and comprehensive disarmament based on reciprocal guarantees. We are for an honest and a fruitful dialogue between the South and the North, between the industrialized world and the less fortunate countries which are seeking to achieve comparable progress. We are for the new international economic order in all its manifestations: equitable interaction among all nations; anew basis for international trade; the transfer of resources from developed to developing countries; the implantation of technology in the developing countries where it is most needed; the effective supply of food to the poorer countries and the wherewithal to produce more of their own food; the dissemination of knowledge and education; the effective solution of the problem of housing and clothing; the provision of medical care; and the promotion of individual dignity. We are for viewing the entire world as an indivisible unit with regard to resources, aspirations, peace and the solution of problems. We are for placing the resources of humanity at the service of progress and enlightenment for all of mankind.
16. The forces of positive change which have altered the world of today from what it was a decade ago have also had their effect on our Middle East region. The cause of justice in the Middle East, which is closely intertwined with the rights of the Palestinian people, has been making continued progress. Transcending old barriers, the new, free and vibrant Africa has declared its firm and clear support for the just Arab cause and for the Palestinian people. Western Europe is overcoming the effects of Zionist control both in the mass media and in national parliaments. The European mind has been opened to the realities of the situation in the Middle East and to the aspirations and sufferings of the Palestinian people. Western Europe has started a constructive dialogue with the Arab countries, with a view to building bridges of understanding, broadening the base of mutual interests and directing joint efforts towards the achievement of a just peace in the region.
1.7. The whole climate in the world today is one that rejects occupation and racism wherever they are exercised . It is thus conducive to an emergent recognition of Palestinian rights.
18.	Unfortunately, however, the Israeli occupation of Arab territories and the concomitant sufferings of the Palestinian people have prevented a break-through in our own region. The cause of justice and liberty for the Palestinian people continues to face increasing Israeli intransigence.
19.	Everyone knows that Israel has since 1967 been occupying vast Arab territories and that the entire Palestinian homeland is under occupation. The Assembly will recall that at first the Israeli leadership made the claim that Israel was ready to withdraw within the framework of a comprehensive settlement that guaranteed peace and security. However, it is evident today that the Israeli leadership has no intention of withdrawing from the occupied territories or of returning to the Palestinian people its occupied homeland, where it can exercise its right to self-determination and the establishment of a free national entity.
20.	Israel has literally planted, and is still planting, the occupied territories with settlements. It has tied the economy of these territories to its own. It has introduced deep radical changes into their physical, human and cultural characteristics. And it has done this before the eyes of the inhabitants of the occupied territories and the whole world. In successive announcements the Israeli leaders have emphasized that they consider any self-rule for the Palestinians—however mutilated—to apply to the inhabitants but not to the land. The same leaders have dug out—from myth and legend—claims for perpetual ownership of the occupied land.
21.	As for Jerusalem, which is the heart of Palestine and the occupied territories, and the sanctum of Arabs and Moslems everywhere, it was forcibly annexed by Israel in the early days of the 1967 occupation by a government that had claimed more concern for peace than the present one—although every Arab knows from bitter experience that the thinking and actions of successive Israeli governments have remained alarmingly constant.
22.	Jerusalem, so dear to us all, is suffering from the ravages of daily mutilation. Its long-suffering people are faced with sustained psychological and economic pressures as well as outright repression intended to Force them to leave or else surrender their national and historical identity. Arab Jerusalem, which is so closely linked to our history, religion and culture throughout the ages, is undergoing systematic erosion and a painful loss of identity as an annexed body. It is as if the Israeli authorities wish to eradicate from the world's memory centuries of history and tradition and of spiritual, moral and cultural ideals.
23.	How, under such conditions, can a just peace and genuine coexistence come about in the Middle East? How can peace be achieved between an occupying Power that refuses to engage in an equitable dialogue and the people it has sought to vanquish and suppress? How can Israel convince the world that it wants peace and stability while refusing to change its outlook and its methods of dealing with the environment around it?
24.	Students of Zionist and Israeli political thought have realized for some time that Israel treats the Arabs around it not as part of a human environment with which it aspires to coexist but as a human barrier which it must seek to demolish. This is evident in Israel's daily attacks on southern Lebanon—a beautiful and peaceful country, a small country—carried out under a variety of pretexts. Again, it is as if Israel intends this cruel approach as a substitute for facing up to its responsibility for the catastrophe that has beset the Palestinians and the ravages that have plagued hitherto peaceful Lebanon. It is also evident in the failure of the Israeli leadership, over the long years, to come up with a genuine peace proposal which neighbouring Arab countries can look at with any degree of objectivity.
25.	The official Israeli political line has never once provided a glimpse of possible recognition of the Palestinians as a people with a right to a free and secure existence based on self-determination. Rather, it has insistently smeared the Arab image and projected the Palestinians squarely on Arab shoulders. Such claims, however, are meant for external consumption and are part of Israel's war against the Arabs, not Israel's battle for peace.
26.	It is for these considerations that we were deeply hurt to see the leadership of Egypt—a country which we love and cherish and appreciate—fall into the Israeli trap aimed at fragmenting the united Arab front. The Egyptian leadership has walked, or has been led, into the trap, but honourable and genuine peace, which can be accepted and lived with, has become more elusive than before. If Israel really wanted peace and was eager to seize the opportunity for peace, it would surely have preferred to deal with the Arabs as a group, and would have presented a positive position, respecting their historic rights, and opening for the Palestinians an opportunity for regaining the exercise of their national and human rights as well as recreating their unity within a truly national entity.
27.	Until this very moment, no statement has been made by the Israeli Government to the effect that Israel accepts the right of self-determination for the Palestinian people—even within a framework of reciprocal peace and security. Until this very moment, no statement has been made by the Israeli Government that Israel commits itself to withdrawal from the occupied territories in the context of a comprehensive settlement leading to peace and mutual guarantees.
28.	Since 1967, the Arab parties have been ready for a comprehensive and just settlement. They have been ready for the establishment of a just peace, where all can live within secure borders after a complete Israeli withdrawal from the occupied territories and the exercise by the Palestinian people of their right to self- determination and sovereignty in their national homeland. But in spite of this declared Arab position, all international efforts to achieve a complete and just solution have met with failure. This is so because, while the Arab parties accepted peace and its guarantees, Israel has chosen a claim to Arab territories over and above peace. In place of security and coexistence, Israel has insisted that the Palestinian people should suffer continued dislocation outside their homeland or submit to a life of captivity under occupation.
29.	Even after the unfortunate Egyptian withdrawal from the joint Arab front, the entire Arab world re- emphasized at the Ninth Arab Summit Conference, held in Baghdad in November 1978, its commitment to a just and honourable peace based on respect for recognized Arab rights.
30.	Jordan, which I am honoured to represent here today, has a thorough understanding of what is and what is not possible in the context of war and peace in our region. Jordan has always advocated reason, moderation and a search for the just and durable, both by virtue of its proximity to danger and its close involvement in the tragedy from the very beginning. The Jordanian people have always shared the sufferings and aspirations of the Palestinian people. Jordan earned the major burden of the human tragedy that befell the Palestinians, and absorbed the human, economic, social and political results of this tragedy.
31	In 1950, Jordan entered into a voluntary union with the Palestinian West Bank in order to protect the people and the land as well as out of a conviction that Jordan shared with the West Bank a common destiny and a brotherly obligation.
32	On 24 April 1950, the joint Jordanian Parliament, in taking its historic decision on unity, did not neglect to record Jordan's unwavering stand concerning the historic rights of the Palestinians and the support of Arab Palestinian rights in any future settlement in accordance with national aspirations and international justice. Thus when we speak today of the right of self- determination for the Palestinian people, we do so because it is something we have always believed in and have always attempted to bring about within the framework of a just and comprehensive settlement.
33.	Israeli officials have constantly reiterated that Jordan must solve the Palestinian problem by absorbing the Palestinians itself. But the answer to this argument is a very simple one. When we speak of Palestinian rights we speak of a clearly defined territory and an equally clearly defined people who with their ancestors have inhabited that territory, situated west of the River Jordan in Palestine for countless centuries. The subject is thus not a matter of terminology or semantics. In 1948, Israel managed to uproot distinct people from their homeland. It then took another major step and placed 1.5 million Palestinian Arabs under its control. The case of this nation—half in exile and half under occupation—is the case of the Palestinian people.
34.	Playing with words will not solve the problem. Israel must withdraw from the territories it occupied in June 1967, must respect the right of the displaced Palestinians to return to their homeland and must stop its denial of the Palestinians' right to self-determination, including their right to establish an independent state if they so wished. We in Jordan, together with the other Arab countries, stand behind the Palestinians in demanding this right. We support them in the exercise of their free choice and will respect the choice they make.
35.	Let me now return to the question of what is possible and what is not possible.
36.	We in Jordan support any sincere international efforts to achieve a just and comprehensive settlement. We have co-operated with such efforts, within our announced principles, from the very beginning. We cooperated with Mr. Gunnar Jarring and with the Security Council when it attempted to tackle the Middle East problem through the efforts of its permanent members. We co-operated with initiatives made by the United States during the Johnson, Nixon, Ford and Carter presidencies. We accepted the proposal of President Carter in September 1977 to reactivate the Geneva Peace Conference on the Middle East under the United Nations and under the co-chairmanship of the Soviet Union and the United States with participation by all parties, including the Palestinian people, in a unified delegation on the basis of Security Council resolutions 242 (1967) and 338 (1973) and the other principles of the United Nations Charter. Even after Israel, consistent with its record, aborted this latest United States initiative, we remained open-minded and positive in our reaction to international efforts. But the tripartite agreement between Egypt, Israel and the United States—the Camp David agreements —resulted in what we perceive as contrary to our national interest, to the interests of the Palestinian people and to the interests of the Arab world. I do not wish to engage in a lengthy critical appraisal of the Camp David agreements. I merely want to emphasize two basic points.
37.	First, the occupied territories are indivisible. They are all subject to the principle of the inadmissibility of the acquisition of other peoples' territories through the use of force. The West Bank and Gaza are no different from the Sinai or the Golan Heights. They are occupied territories and the occupation must end.
38.	The West Bank and Gaza are the heart of Palestine and the homeland of the Palestinians. The West Bank is not subject to bargaining. There can be no meaning to any international settlement if it leaves the future of the West Bank and Gaza vague or applies to it a status at variance from that which applies to the other occupied territories.
39.	It goes without saying that the Israeli theory of autonomy for the people but not the land is unacceptable. The only true equation for a just settlement is one of complete Israeli withdrawal from all the occupied territories in accordance with a clear time-table, coupled with Palestinian self-determination, against a commitment to mutual peace and security, and all this should be in accordance with the resolutions of the United Nations.
40.	Secondly, Jordan does not accept the role of assisting the Israeli occupation authorities in the West Bank while Israel makes daily claims to ownership of the land and refuses even the possibility of the alleged "autonomy" eventually evolving towards sovereignty and independence for the people of the occupied territories within their own homeland. Jordan stands behind the Palestinian people in supporting their freedom and the establishment of their free political entity. It stands ready to help them in all fields. It is not prepared to accept from the occupying authorities any vague international formulas designed to gain time while planting the land with settlements and postponing the difficult basic decisions through recourse to tactics aimed at preventing world public opinion from exercising moral and political pressure to end the occupation.
41.	I should like to emphasize here that the destiny and the future of the area cannot be decided in the absence of the parties concerned, foremost among them the Palestinian people, or in the absence of the rest of the international community. Developments have led us to believe that the United States by itself cannot exert a constructive influence in achieving a just settlement and the establishment of a durable peace as long as its policy is committed to supporting Israel by alt political and material means and by supplying armaments, while Israel persists in refusing total withdrawal and the recognition of the legitimate national rights of the Palestinian people on their national soil, as well as respecting the rights of all States in the region to live in peace and security.
42.	I have emphasized these points in order to place before you the realities of our region and make clear where we stand with regard to what is possible and what is not possible. At the same time, I would like to reiterate that we in Jordan, together with the rest of the Arab world, continue to stand for a just, honourable, viable and durable peace.
43.	The objectives of the peace efforts are clear and simple. Once the world community agrees on them, they are easily achievable. The form is not important. What is important is the substance.
44.	The world community must realize that comprehensive peace will not be achieved until the armed forces of Israel withdraw completely from the Arab lands they occupied in 1967. If the Israeli forces withdraw completely, then the world community can arrange a smooth and lawful transfer of authority and responsibility to the people of the occupied territories—those living there now as well as those who belong there—through internationally recognized and voluntary means. The right of self-determination is as sacred to the Palestinian people as it is to any other of the world's peoples. It is the only way by which they can establish a free national entity and regulate their relations with their neighbours, in full freedom.
45.	A third point is the right of the displaced Palestinians to repatriation or compensation in accordance with successive United Nations resolutions since 1948. This can be achieved within a legitimate framework of peace and in the light of their wishes as expressed by their free choice under neutral international supervision.
46.	If the world community accepts these basic principles, which are indispensable for a just peace—and the world community has in fact fundamentally accepted them for a number of years—then the way will be open for their implementation in a reasonable and appropriate manner. I need not point out that there are various methods, forms and formulas of reasonable implementation.
47.	For example, we, the Arab parties, have in the past accepted the idea of an international conference in which the Arab parties would be represented by a unified delegation under United Nations auspices. During the past months, I have personally called for the problem to be taken back to the Security Council with the purpose of agreeing on a formula for implementing these accepted principles which should underlie a settlement.
48.	We are also ready to consider suggestions from any quarter with regard to the implementation of a just settlement, so long as they abide by the principle of withdrawal and an equitable solution of the Palestinian question.
49.	We believe that the United Nations, with its Charter, its flag and its successive resolutions, provides the natural framework for the achievement of the comprehensive settlement we all seek.
50.	The Arab countries today have sufficient confidence in themselves to consider all suggestions and ideas leading to a just peace. They are fully capable of consultation and co-operation among themselves, as well as with the rest of the world for the achievement of peace. The Palestine Liberation Organization, through its international activities and announced positions in recent months, has proved that it wants to participate, in the name of the Palestinian people which it represents, in steps leading to a just peace which will ensure the liberation of the Palestinian people from occupation and the pursuit of a free and independent existence within their national homeland.
51.	We in Jordan are co-operating in good faith with the leadership of the Palestine Liberation Organization and with the rest of the Arab countries for the good of the brotherly Palestinian people and the Arab world at large.
52.	The opportunities for a just peace are better now than at any other time in the past. It is important that they should not be frittered away either because of inaction in the international quarters, wherein lies the responsibility of preserving peace and international justice, or on account of intransigence on the part of those who harbour grandiose dreams of expansion and domination and thus close their eyes to the real possibilities of peace and security.
53.	If I have spoken at length about the problems of our region, it is because they are fateful problems affecting the life and future of my nation and touch in a very direct manner on the peace of the world.
54.	In seeking peace for our region and justice for our nation, we seek peace for the whole world and justice for all nations.
55.	Our cause is inseparable from the cause of a just and equitable world order.
56.	Our cause is inseparable from the cause of international detente, co-operation and mutual trust.
57.	Our cause is inseparable from the struggle of nations—and that of the United Nations itself—against racism, colonialism and foreign domination.
58.	Our cause is inseparable from the aspirations of the nations of the world for economic progress, national stability and a better life for mankind.
59.	Our Arab nation stands with all other nations in the battle for freedom, peace, progress and international co-operation.
60.	May God help all our nations and guide the United Nations.

